DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference listed in the Information Disclosure Statement(s) filed on 9/9/2022 has been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

	Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a communication system, comprising:
a first communication device at a first location, wherein the first communication device comprises a digital signal processor that is configured to obtain a plurality of radio frequency (RF) signals from a plurality of communication systems associated with a plurality of different types of communication network, wherein the plurality of RF signals corresponds to different communication protocols, map and merge the obtained plurality of RF signals corresponding to different communication protocols into a first RF signal of a first frequency, and transmit, through a first wired medium, the first RF signal of the first frequency to a first repeater device of a plurality of repeater devices; and
a plurality of repeater devices arranged at a plurality of different locations and are communicatively coupled in a cascaded structure over wired mediums, wherein at least one repeater device of the plurality of repeater devices is arranged at a second location of the plurality of different locations, and wherein the at least one repeater device is configured to:
obtain a RF signal of a specified frequency through a wired medium from the first communication device; and
distribute, from the obtained RF signal of the specified frequency, the plurality of radio frequency (RF) signals corresponding to different communication protocols wirelessly to a plurality of end-user devices or one or more communication systems of the plurality of communication systems.

The closest prior art of Kummetz et al. (US 8,346,091) and Henry et al. (US 2017/0018831) disclose everything described above.
However, the prior art does not disclose: 
i) each of the plurality of RF signals is communicated over a corresponding type of communication network of the plurality of different type of communication networks, wherein each communication network of the plurality of different type of communication networks has a defined communication range; 
ii) the first repeater device of the plurality of repeater devices is further configured to:
upconvert the first RF signal of the first frequency to the RF signal of a specified frequency, and
transmit, over a second wired medium, the RF signal of the specified frequency to at least one repeater device, wherein the at least one repeater device of the plurality of repeater devices is arranged at a second location of the plurality of different locations; 
iii) wherein the digital signal processor of the first communication device is further configured to map the plurality of RF signals corresponding to the different communication protocols to the first wired medium as the RF signal of the specified frequency, in accordance to a number of source antennas from which the plurality of RF signals is obtained.

Each of these respective limitations, in combination with the rest of the recited subject matter, distinguishes the respective claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/15/2022